OFFICE                 OF THE ATTORNEY                                    GENERAL       OF TEXAS

                                                                       AUSTIN




         Bonorsble   0. f. Ml&r
         UoantyAuditor
         1Cuao.s
               COulh~
         UorpusUhrlati,    T*ur
         Dorr 8l.m




                                                               g l p o y llr tlo n o f 9 1 ,71 4 ,
                                                                braok&, la tbrt        it  ha6
                                                              L~S rx643afng  360,000,000.00.
                                                             ion in the roar 1935worn in
                                                              ,000 thantore,  thr Ootintt
                                                        (   pi&    in fhb fW OffbJr   01~
              wea sntltladto reorlvo 14$, or l$ for la o h
              one aill$onor frrotlon theroof,over md abon
              the IIUX~SUJB
                         r#unt   o f#6WO.O0 lllourdu&Of
              &tisl~.394Sla iooordsnoe 4th aa opinion rbn-
              derrd         by your                     oftlo..




-.-_-~
                      .~~   ~------    .-   .   ---.I       .-.-..   --.I   .--..-.---   .--“__-“U.   .-“.“,,.I   __.,   -   ~   ,--.   .   .   .   . .   .._
     Eonorablo
             0. t. vma0, P*gaa


                “ArtI8le 391b& Sootioa 6; #t&or 'Zt 8ball
u,       -be the duty of all offlow     to ohrrge end oolloot
mm        In the 8~8~ manor  suthOrIxrd   by 18~ all fro8 rnb
          sodrrIonr rhloh41) pwa.¶ttod by la- to k l88@ 8-
          rb 8aa 001180t*a  for 811 0rribid aenlae     portoraod
          b7 thaa 48 an6 when ruoh ie8s  era oollsotrd   thar
          Shallbe Argosited   in the Oiilosrr 8alrry?ua6or
          inad8 provided la this rtot.'

                With thlr provI8Ion   Ia aInd arb ~8 not aor-
          root IO aarumrpin(l
                           that any rea oollroted by the
          Oouaty haaaurer rroa the Dr8Ina@ DIstrIot 8horrld
          be Urpoaltod fo thr offiaarr ralary iuadt*
                Xa our oplnlon Ro. o-2940,                       readsred        Daorrcbmr
                                                                                        14, 1940,
     and round on pago 359 of the Annus1BepOrt of the kttorney
     Cenrrrl for l940, we                 held th&t
                ** l       * where         the      ooaal8rionorr*       oourt bar
          88t and      ilxsd        the    8alarJOS the oounty                 trarsurer
          uaber thr protlalonm cU the OfflOera' aalar?
          t89, hOt:OB    13, -tiOh    391-,  verIiOSl'8    ohi1
          StGutr+ the tre88PrOr 18 no tltltlml to rw
          tala mm him OWII,  00aal8810n8 all01~0A      hln MAOr
          th0 provirlo~qf Artlole8148 of a8-W &tatutaa
          (rslstfag   to ooamIrsIoa8 for rsadrSag8nd         dim
          burrla#      fuadr of drslacgo                 dl8triotr)      but 88~0
          should ta pal& into tha 9fftoers*                           Sal8ry     fund
          rroarhlohb* drrxr                      his la h r y,*
                your       reoond         rrqurrt      statoar

                r+ + +*

                7iuroer QoPnty, prior to 1940 had 8 populrtlon
          of 81,774,   thI8 &Ing the aiflolal oensu8 OS the
          ;Irar 1930. On&r the 1940 ooa8ub Xueoor County
                         0r st,681.
          hsA 8 populatloa
                a * l 1 ,


                qnder thb 1930omnsu8 of 81,974,Bumor@bounty
          oom08 In the gopulatloa bracket or 37,F~O0laA 1088
          than 60,OoC lnh8bltantr through*hIehbrrokat, Ufitlar




:
 a
Ronorabl8 0. J. Fildm, ?sdm 3


        Art1010 5885, fro o fr io r*ro
                                    er 8 latitlod, •88~5i-
        iZIg Of OOMO* that it us‘ earnad, 8 nrxira~llOf
        ~4,280.OO. ttlrn~UOO.8 oounty lama                 the   br8oht8
        of 60,000 to 100,000 the maximrm        amount     sllowmd
        roe orrioerm ~0~16 k Sr,r9o,oo.
             *On AtAast 24, 1938 the fee OrriOarB or
        Zh~8008County, bein& In thr populrtloa brrokot
        oi 37,901    or   lesstbaa 60,000 rmoolvm4       l   msxi-
            0r *4,280.00. wouldthis88~m a0
        3t~8i                                   otrioer
        MdSr the 1940 OSUSUB, whlah B0V.d the Sm. off:-
        oer In Aueoo8 aounty to the population brroket
        of 60,000 to 100,000 b o latltlod to the maxi-
        mua aaiouotOr $4,980.00, thisbsingthe lXiBt:Ilg
        ilU Oh AU&Tint84, m%6, for OOUDtieB Of thti Sb?
              *In meld Artiolo 391~it, sootion 12, for
        orrleerm in tbo braekrt Of 97 500 and less than
        tSO,OOO mre allow8d.  In addition to thissaxlmum,
        aa lnormasm of 1% per dlrOOO,OOO.OO   In 8x0088 0r
        Q20,000,000.00. Aooordlng to the last pnooodlnd
        8~QroV.d tax roll. of 8uOhOoimty %U tha OSW Or
        1Woes County, the vslo8tlon in ths year of 1935
        MS Q33,4lS,?b4.00,   whlahwouldrllorthe i.0
        orrloer0r mOo*r couatr en laonsmo or 14$ over
        sad lb o vathe muxhup amountrlltimd  the fee otfi-
        oer in 1926, brrmd On the OOUBUS Of 1920 apply-
        Ina ~b::riueommCouaty.
              “IO othrr w&l#     doe8   the- too offloor     who ln
        thm   mar          in tbm 57800-60000 pa~ulrtfoa
                    39511 mm8
        braa L t rmm8Iu in that lsr a a br8okWfer sub8rquont
        psrr,   or born8ho with the ohemge la pOpdstloa  in
        the ymmr 1940 0omm~8 amvo to tbo higher br8ok.t
        and be oomp8n88tod  rOoordin&l~~g
          ‘In our Opinion Ao, O-2544, dstmd August 6, 194O cad
8ddrSSBOd t0 YOU, rapmtrd OA m6.    83L)Of the AMU    Report
of thm Attorney Canoralfor 1940,u8 oonsldepd tk fret that
thm 1940 OOUSUB ha6 rrl8rd #UOO88 OOMty ~biS$ of the 39,80+
60,000 018Sm in 300tion 13 0r hrtlolr 391ee 0r v~raods ano-
tated  CivilStatutesBIIdhod loft it ‘Ubbjeotto tho maerr
prorI8loam of thisseation rrlrtlly  to oountlea in the 80,000-
I   Hononblo0. t. wild.;PS@O 4


    190,OOo01888, fn this O&~inion 10 held that 88 8 romoit of
    the rl88 la poQulstIoa,    tbo 00nrm18rionorm" ooart oould no
    longer 866 on0 par ornt for ueh one ~llllon      doll8rmr8lu8tion,
    or rrSOtiOA81    part thereor, la ax00880s tumty mlllIoadollerg
    v8lurtIoa,    over'8narbovothr marlmumamountrllor0d oouaty
    OfriOerBUIidtW    1818 SXiBtiag OA August 24, 1936, t0 th. 8818rimB
    0s ruoh OffIOOrB, 8Sa ~0 ruloa that    ofrIo8rm who 8ro OOapmBated
    On an   ~~81   8818rf  bSBi8 lhuUldbm PSI&
                   ** * *an 8nnualrrlaryIA +elve equalmoathlr
             inSkm1~&8          Of    Dot   1088    th#U th0   tOk1    BUIS    l~r r d
             88  oospensatIoa         by tbun      in   their OrriOiSx 08p80:t~
             iOr the fISOSl YSSr 19%                end Mt        ..aOrOthenthe
             maxlmua wouat           8110wod suoh        orrlosrr     under laws
                    On du&Ut 24, 1938."
             lXiStintJ
               fn Ojddon  h'o. O-2882, d8kd August 14, 1940, and rw
    Fort*6 0A page 248 0r thm AnnualReportor the Attorney cemrsi
    ror 1940,we dca&t with 8 SitUlltiOll    relstlroto the **1srie*
    or OrriOt8rB 0r Travis county,mhrro the popuxrtlon        0s that
    oouatfhad Saoreamod froa W,W7 inhmbltIk&B        ln 19!3O   t0 110,686
    inhabitants  IA 1940. ThisOQIAIOAhold8that the OhSn@ La
    POpUlStiOa  ha8 A0 OffSOtVJhStSO@V~r    UpOa the MXk~tlnSlOWit
    8110%84 8UOh OffiOOrS   under law8   OXiStiq  On Au&tat 24, lOSti,
    and thatsnohSlOUtlt   18 th8 011,811OWOd OOUrltieB      la Oh. 60,001-
    100,00001aSS, t0wit,$4,760.00,       end not the aaouut    prOTide
    for COUlitimBIn thm lOO,OOl-130,000     olasr,towit,@5,800.00.
                   In our OpinionNo, O-2660,datedAugust8, 1940,
    and rrport0d  on page 2U or the Anauel !Mport of the Attoraq
    Conersl ior 1940,w dm#lt uith 8 OOaVera0 SitUStiOa     in uhloh
    thm lD40 o8n8us reflsatrd  8 dmormsmo fa population with 8
    oonmmqurat drop fromon0 popal8tloa     breakat to snotharuadar
    Artlola 3085 an6 ?Ml, ‘Iid w. ral.6that the d@OrrBB~ in POPU-
    18tionhS8 no lrf00t oa thr maximum 88lBri08 8ii09i04 lra9narat04
    orrl0Orm under l8wm mxlmtIag  on August 24, lDZi5.
                   X8 ima1thatthm8.OpiniOAS,~
                                           OOQimSOf whioh(I-
    lnOiOB @ O
             d,
              Ontr oLOUT
                     l                  QUmBtiOlA.       OA Aujy‘t    24,     1928,   HU0008
    COMty      h a 4 l pOpU.htiOlr       Or SiBma         8OOOrdiq5    t0 thm i88t
                                          .
                                                                                   .-
                                                                                        18


        0. J.
Eonorablr                      Wilde,Psgr 6


prO08ding         oenmm, ead, throu&b the ooablned dfeot                ot Arti-
0108 3085an6 5501,the marioummount ellomodma H 850.00.
                                In no naEeULer8
The rub8rquent rl88 in population               thi8 aufl-
mm elmlnt.
                  Ikl~18~Of the,8bova Opinions,   th. ib8t ;U88tiOn
stated       i5   the W3DtiOn Of thi8 Qjdni01.1iS 8ll8r9r8d in the
affi?n~tiV~,            and the 8eOOIid   qU88tiOfJ   ia rnsu8nd   in   the
lL8&8tif8,

                  ‘RU8tiUg thatthIJ
                                  iOrOgOi!IgitL&l#
                                                 81uW8r8 JO-
inqUiriO8,        II8    Sr8




                                                                                   .